¶45 (dissenting) — A court may commit a misdemeanant defendant for mental health treatment and competency restoration upon finding that the defendant is “not competent”21 and that he or she has either “[a] history ... or a pending charge of one or more violent acts.”22 The court’s competency determination is made “following” *770its receipt of the mental health evaluation report mandated in RCW 10.77.060. RCW 10.77.090(1)(a). That report is the product of a prior court-ordered commitment of the defendant for a mental health examination, a commitment “not to exceed fifteen days from the time of admission to the [mental health] facility.” RCW 10.77.060(1)(a). The statutorily prescribed report “shall include,” among other things, “an opinion as to whether the defendant is a substantial danger to other persons, or presents a substantial likelihood of committing criminal acts jeopardizing public safety or security.” RCW 10.77.060(3)(f) (emphasis added). Upon concluding that a misdemeanant defendant is “not competent” and has “[a] history ... or a pending charge of one or more violent acts,” the court may commit the defendant for treatment and competency restoration for a period not to “exceed fourteen days in addition to any unused time of the evaluation under RCW 10.77.060.” RCW 10.77.090(1)(d)(i)(A)(I), (B), (C)(1).
Owens, J.
*770¶46 At issue in the present case is the standard by which the State must prove the statutory predicates for committing a misdemeanant defendant for competency restoration under RCW 10.77.090(l)(d)(i). I part company with the majority on its analysis of this issue and each subsequent issue. First, the majority’s consideration of the standard of proof proceeds without regard to the oft-recognized principles that discerning legislative intent is our primary duty and legislative enactments are presumptively constitutional. Second, in my view, the majority’s rejection of the preponderance standard cannot be reconciled with this court’s prior determination that the preponderance standard amply protects the due process rights of individuals civilly committed for a potentially longer period than the 29-day maximum at issue here; indeed, the majority opin*771ion is out of step with our prior decisions requiring the higher standard of clear and convincing evidence only in the context of lengthy or indefinite civil commitments. Third, contrary to the majority’s analysis, the issue of whether Mark Born committed a “violent act” is a moot issue that does not merit this court’s review. Fourth, the majority substitutes its own factual conclusion for the superior court’s explicit determination that the State proved, even by the clear and convincing standard, Born’s commission of a “violent act.” In contrast to the majority’s resolution of this case, I would hold that the legislature intended for the preponderance of the evidence standard to apply to competency restoration proceedings under RCW 10.77.090(l)(d)(i), that the preponderance standard protects the due process rights of misdemeanant defendants committed under the statute, and that the issue of Born’s commission of a “violent act” is moot and warrants no further review.
FACTS
¶47 Born was charged in King County District Court with unlawful bus conduct, a violation of King County Code 28.96.010(B)(7).23 The conduct giving rise to the charge was described in the King County Sheriff’s Office incident report:
Victim Fremstad was operating Metro Bus # 2315. Suspect Born boarded the bus at N 137th and Greenwood. He rode the bus to the end of the route at Shoreline Community College. Fremstad felt sorry for him so he let him ride the bus back to N 145th and Aurora where he lays over and starts his route 28. There he asked Born to get off of the bus. Bom was seated at the front on the passenger side. Fremstad had stood up to ask him and Born raised his fist and cocked it back as if to hit Fremstad. He said so that you (Fremstad) will take me where I *772want to go. That he was not getting off. Fremstad asked him twice and both times Born raised his fist and said he was not getting off of the bus. Fremstad was concerned that Born would hit him. He felt that Born might have some mental issues. He got off of the bus and called for assistance from his cell phone. Shoreline PD [Police Department] arrived and took Born into custody until we arrived about 3 minutes later. Born was advised of his rights by Sgt. Saulet and he would not say if he understood them. He did say that he had the right to have the bus take him anywhere he wanted.
Clerk’s Papers (CP) at 8 (emphasis added).
¶48 At Born’s arraignment on October 1, 2001, King County District Court Judge Mark Chow ordered an initial mental health examination, pursuant to RCW 10.77.060. On October 11, Judge Chow conducted a restoration hearing, which Born attended with counsel. Consistent with the statement in RCW 10.77.090(l)(a) that a finding of incompetency is made “following a report as provided in RCW 10.77.060,” Judge Chow reviewed the October 8 report of the mental health evaluation. Tr. of Restoration Hr’g (Oct. 11, 2001) (Reply Br. of Appellant, App. 1) (TR) at 3. The psychologist concluded that Born lacked “the capacity to assist his attorney in his own defense due to his major mental illness.” Suppl. CP, Forensic Mental Health Evaluation (Oct. 8, 2001) at 4. Providing an “opinion concerning dangerousness,” as mandated in RCW 10.77.060(3)(f), the psychologist reported, among other things, that Born was “described as significantly angry and agitated” and that he was “not compliant with recommended treatment”; the psychologist concluded that, because Born was “actively psychotic, he pose[d] ... a greater than average risk for future dangerousness and future criminal behavior, based solely on his psychosis, than would a person in the normal population.”24 In addition to reviewing the report, Judge *773Chow heard argument of counsel as to whether Born had “[a] history ... or a pending charge of one or more violent acts.” Judge Chow made no decision regarding Born’s “history” of “violent acts,” focusing instead on the actions giving rise to the charge of unlawful bus conduct. TR at 5, 8. Determining that there was “sufficient finding under the statute to order up a restoration,” Judge Chow ordered Born to be taken to Western State Hospital for treatment and competency restoration. TR at 9.
¶49 In an application for a writ of habeas corpus filed later that day, Born did not dispute the district court’s finding of incompetency but challenged the court’s determination that he had been charged with behavior “constitut[ing] a ‘violent act,’ as defined in RCW 10.77.010(21).” CP at 2. The writ application sought an order directing the district court to provide the superior court with “a full and complete transcript of the record and proceedings in this cause for review” and requiring the King County Jail to deliver Bom to a hearing on the writ. CP at 1-2. The October 12, 2001, order on the writ repeated both directives, set a hearing on the matter for later that afternoon before King County Superior Court Judge Glenna Hall, and stayed Judge Chow’s restoration order. CP at 10. When neither Born nor the record before Judge Chow was produced, Judge Hall continued the hearing to October 16. Verbatim Report of Proceedings (VRP) (Oct. 12, 2001) at 12, 20-21. Although Born was present for the October 16 hearing on the writ, Judge Hall had received only an untranscribed disk. VRP (Oct. 16, 2001) at 4. Despite disagreeing as to the nature of the writ hearing — defense *774counsel urged the court to “stand in the shoes of Judge Chow and make a de novo determination based on the documentary evidence,” while opposing counsel contended that the inquiry was whether Judge Chow had abused his discretion — both agreed that the hearing could go forward without the transcript. Id. at 4-5, 7, 10, 16.
¶50 Reviewing de novo the facts contained in the incident report, Judge Hall concluded “that, under either standard of proof, (preponderance of the evidence or clear and convincing), Mr. Born committed a violent act as defined by the statute.” CP at 19; VRP (Oct. 16, 2001) at 25. Specifically, Judge Hall concluded that the facts proved that Born “intended to commit the act [of striking the driver], which, if completed would have resulted [in] fatal or nonfatal injury.” CP at 19. Judge Hall denied the writ and lifted the stay, and Born was transported to Western State Hospital. According to the November 1, 2001, psychological report, Born was found to be incompetent and “unlikely [to] gain competency in the foreseeable future.” Suppl. CP, Forensic Psychological Evaluation (Nov. 1, 2001) at 3. The evaluator found that Born posed “a higher than average risk of engaging in aggressive and unpredictable behavior based upon his mental illness” and “a higher than average risk of future criminal re-offending, jeopardizing public safety and security in his present mental state.” Id. at 4. The evaluator consequently recommended that a civil commitment determination be made. Id. On November 2, 2001, an order was entered dismissing Born’s criminal charge without prejudice and initiating civil commitment proceedings.
¶51 Born filed a notice of appeal on October 19, 2001, seeking review of two issues. He contended that the State should have been required to prove the statutory elements of mental incompetency and a “violent act” by the higher standard of clear and convincing evidence, and he renewed his argument that the State had failed to prove that his conduct satisfied the statutory definition of a “violent act.” The Court of Appeals recognized that, because Born’s *775period of competency restoration had ended, no “effective relief” was available. Born v. Thompson, 117 Wn. App. 57, 63, 69 P.3d 343 (2003); Orwick v. City of Seattle, 103 Wn.2d 249, 253, 692 P.2d 793 (1984) (stating that “[a] case is moot if a court can no longer provide effective relief”). Nevertheless, the court addressed both issues “because they involve [d] matters of continuing and substantial public interest.” Born, 117 Wn. App. at 63; Sorenson v. City of Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512 (1972) (observing that appellate court “may, in its discretion, retain and decide an appeal which has otherwise become moot when it can be said that matters of continuing and substantial public interest are involved”). Rejecting Born’s positions on both issues, the Court of Appeals held that the preponderance of the evidence standard was applicable to the competency restoration hearing and that the State had proved that the pending charge arose from behavior amounting to a “violent act” under the statute.
¶52 We granted Born’s petition for review.
ISSUE
¶53 By what standard must the State prove the prerequisites for committing a misdemeanant defendant for mental health treatment and competency restoration under RCW 10.77.090(l)(d)(i)?
ANALYSIS
¶54 Standard of Review. At issue is the standard of proof applicable to competency restoration proceedings under RCW 10.77.090(l)(d)(i). The Court of Appeals determined that the proper standard was proof by a preponderance of the evidence. Born, 117 Wn. App. at 68-69. The standard of proof is a legal question, which this court reviews de novo. Monroe v. Soliz, 132 Wn.2d 414, 418, 939 P.2d 205 (1997); In re Det. of Petersen, 145 Wn.2d 789, 807-08, 42 P.3d 952 (2002) (Ireland, J., dissenting).
*776¶55 Legislative Intent. An axiom of statutory interpretation is that “[o]ur primary duty in interpreting any statute is to discern and implement the intent of the legislature.” State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003). Like the burden of proof,25 the standard of proof is not explicitly defined in RCW 10.77.090(1)(d)(i). Where the plain meaning of a statute is not apparent, we may derive the legislature’s intended meaning “from all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11, 43 P.3d 4 (2002). As we acknowledged in State v. Hennings, 129 Wn.2d 512, 919 P.2d 580 (1996), “[c]ourts are reluctant to add words to a statute but will sometimes do so where it is necessary to carry out legislative intent.” Id. at 523 (citing 2A Norman J. Singer, Statutes and Statutory Construction § 47.38, at 265-66 (4th ed. 1984)); see also State v. Brasel, 28 Wn. App. 303, 309, 623 P.2d 696 (1981); State v. Taylor, 97 Wn.2d 724, 729-30, 649 P.2d 633 (1982).
¶56 That the legislature intended for the preponderance of the evidence standard to apply to RCW 10.77.090(1)(d)(i) is discernible from two other provisions of chapter 10.77 RCW. First, RCW 10.77.090(3) provides that, “[i]f the court finds by a preponderance of the evidence that a defendant charged with a felony is incompetent,” the court may extend the 90-day competency restoration commitment authorized in RCW 10.77.090(l)(b) by an additional 90 days. (Emphasis added.) Second, when the legislature added the nonfelony competency restoration provision in 1998,26 it concurrently enacted RCW 10.77.2101, describing “legislative intent” as follows: “Increasing public safety; and making decisions based on a person’s current conduct and mental condition rather than the classification of the *777charges.” (Emphasis added.) In RCW 10.77.2101, the legislature thus recognized that an incompetent misdemeanant defendant charged with a “violent act” could pose just as great a threat to public safety as an incompetent felony defendant. The impetus for the 1998 legislation was in fact the 1997 murder of retired Seattle fire fighter Stan Stevenson by Dan Van Ho, “an incompetent, mentally ill offender with a history of violence.” Br. of Appellant at 20; Reply Br. of Appellant at 20 n.6. Just days before fatally stabbing Stevenson, Van Ho had been found incompetent to stand trial on a misdemeanor theft charge and had been released from jail. See H.B. Rep. on Second Substitute S.B. 6214, at 7, 55th Leg., Reg. Sess. (Wash. 1998); Br. of Appellant, App. 5. In light of the legislature’s recognition that incompetent misdemeanants could present just as much danger as incompetent individuals charged with felonies, the legislature’s explicit requirement of the preponderance standard in competency restoration proceedings for felony defendants compels the conclusion that the legislature likewise intended for courts to apply that standard in competency restoration proceedings for misdemeanant defendants under RCW 10.77.090(l)(d)(i).
¶57 An additional fact substantiates the conclusion that the legislature intended the preponderance standard to apply to incompetent misdemeanant defendants. While the legislature responded directly to the Court of Appeals decision in this case to correct the court’s analysis of the definition of “[v]iolent act” in RCW 10.77.010(21),27 the legislature let stand the court’s determination “that the preponderance of the evidence standard is the proper standard under RCW 10.77.090 for the State to establish that an accused should be committed for mental treatment *778and restoration of competency.” Born, 117 Wn. App. at 68-69. Had the preponderance standard been inconsistent with the legislature’s intent, the legislature would have no doubt corrected that conclusion when it amended the “violent act” definition.
¶ 58 Due Process. In Born’s view, constitutional due process requires that the statutory grounds for competency restoration commitment must be proved by a standard higher than the preponderance of the evidence standard. Because the legislature’s intended standard of proof is presumptively constitutional, Born “bears the heavy burden of proving unconstitutionality beyond a reasonable doubt.” State v. D.H., 102 Wn. App. 620, 623, 9 P.3d 253 (2000) (citing State v. Myles, 127 Wn.2d 807, 812, 903 P.2d 979 (1995)).
¶59 We have “repeatedly . . . recognized that due process guaranties must accompany involuntary commitment for mental disorders.” Dunner v. McLaughlin, 100 Wn.2d 832, 838, 676 P.2d 444 (1984). To determine whether commitment procedures satisfy due process requirements, this court has applied the balancing test set forth in Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), which requires a weighing of three factors:
First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.
Id. at 335, quoted in In re Det. of LaBelle, 107 Wn.2d 196, 221, 728 P.2d 138 (1986); Dunner, 100 Wn.2d at 839; In re Harris, 98 Wn.2d 276, 285, 654 P.2d 109 (1982). As this court observed in Dunner, “[bjalanced against the individual’s liberty interest is the State’s legitimate interest under its parens patriae powers in providing care to its citizens who are unable, because of emotional disorders, to care for themselves,” along with the State’s interest under its police *779powers in “protecting] the community from the dangerous tendencies of some who are mentally ill.” 100 Wn.2d at 839 (emphasis added).
¶60 Responding to due process challenges by balancing the private and governmental interests, courts have recognized the need for a standard higher than the preponderance standard only in the context of indefinite or lengthy civil commitments. In April 1979, the United States Supreme Court held that, in civil proceedings to commit an individual to a state mental hospital for an indefinite period of time, “the ‘clear and convincing’ standard ... is required to meet due process guarantees.” Addington v. Texas, 441 U.S. 418, 433, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979) (reversing lower court’s holding that standard in commitment proceeding was proof beyond a reasonable doubt). In 1984, this court “adopt[ed] the holding of Addington” and upheld the “clear, cogent[,] and convincing” standard set forth in RCW 71.05.310 for a 90-day civil commitment. Dunner, 100 Wn.2d at 843.
¶61 With respect to a shorter period of civil commitment, this court has determined, likewise by applying the Mathews balancing test, that the preponderance of the evidence standard satisfies due process. At issue in LaBelle was the constitutional adequacy of the preponderance of the evidence standard prescribed in RCW 71.05.240 for a 14-day period of civil commitment. 107 Wn.2d at 221-23. The LaBelle court termed Addington inapplicable since, there, “[t]he Court addressed minimum due process standards in the context of a full hearing to commit for an indefinite period whereas this case involves a probable cause hearing to commit for a maximum of 14 days.” Id. at 221 (emphasis added). The LaBelle court was “persuaded that the lesser standard of proof adopted by the Legislature strikes a fair balance between the [liberty] interests of the individual and the interests of the State.” Id. While the LaBelle court called attention to the State’s parens patriae interest, it also included in its list of “procedural safeguards” the requirement that “the judge must find that one *780of the statutory grounds for commitment is present.” Id. at 222. It is noteworthy that, under former RCW 71.05.240 (1979), a court was required to commit an individual “for involuntary treatment not to exceed fourteen days,” “if the court [found] by a preponderance of the evidence that such person, as the result of mental disorder, presented] a likelihood of serious harm to others or himself, or [was] gravely disabled.” (Emphasis added.) Thus, the 14-day civil commitment could be based either on the State’s parens patriae powers or its police powers — that is, on its interests in caring for the individual or protecting the public. I also note that, although former RCW 71.05.240 prescribes a maximum extension of the original 72-hour period by no more than 14 days, the commitment may be continued if the State petitions during the 14-day detention for an additional period of treatment. An individual may therefore be civilly committed under the preponderance standard for a period of time in excess of the maximum 29-day commitment of incompetent misdemeanant defendants. See RCW 71.05.300 (requiring that “petition for ninety day treatment shall be filed ... at least three days before expiration of the fourteen-day period”); RCW 71.05.310 (providing that, “[i]f no order has been made within thirty days after the filing of the petition,. . . the detained person shall be released”); see also Hickey v. Morris, 722 F.2d 543, 547 (9th Cir. 1983) (noting that, under Washington’s statutory scheme, “[a] civil committee may be confined for up to 37 days before the state must prove the need for commitment by clear, cogent and convincing evidence”).
¶62 The LaBelle court thus concluded that, in the context of a short civil commitment (one that could permissibly extend beyond the 29-day maximum at issue in the present case), the preponderance standard struck a fair balance between the individual’s and the government’s interests (even though the grounds for commitment might be, not the State’s parens patriae powers, but its interest in protecting the public from harm). Consistent with the holding in LaBelle, the preponderance standard likewise fairly bal*781anees the misdemeanant defendant’s liberty interest and the State’s interest in protecting the public; under RCW 10.77.060(l)(a) and .090(l)(d)(i), the confinement of misdemeanant defendants based on the preponderance standard may not exceed 29 days, and it is applicable only to those misdemeanant defendants who may represent a danger to the public.28 I take issue with the majority’s perception that RCW 71.05.240 provides greater procedural safeguards than RCW 10.77.090 and with the majority’s view that competency restoration commitments are made with “no comparable hearing and no determination of current dangerousness or grave disability.” Majority at 759. The Court of Appeals enumerated “the express statutory safeguards” applicable to competency restoration commitments under RCW 10.77.090.29 Moreover, the district court cannot commit a misdemeanant for competency restoration unless the court has previously received the report mandated in RCW 10.77.060, which includes “an opinion as to whether the defendant is a substantial danger to other persons, or presents a substantial likelihood of committing criminal acts jeopardizing public safety or security.” RCW 10.77.060(3)(f), .090(l)(a). In sum, I cannot agree with the majority’s anomalous position that the liberty interest of a misdemeanant defendant requires greater constitutional *782protection than the liberty interest of one who has not come within the criminal justice system.
¶63 I find additional guidance in our prior decision concerning the standard of proof applicable to former RCW 10.77.040 (1974), the statute permitting the indefinite commitment of felony defendants acquitted by reason of insanity. In State v. Wilcox, 92 Wn.2d 610, 600 P.2d 561 (1979), we concluded that the preponderance of the evidence standard was applicable:
We hold that proof by a preponderance of the evidence of the statutory elements accords due process to the defendant. This means that the State must convince the trier of the fact that it is more probably true than not that defendant is dangerous to other persons or is likely to commit felonious acts jeopardizing public safety.
Id. at 613-14 (citation omitted). The Wilcox holding is consistent with the later decision of the United States Supreme Court in Jones v. United States, 463 U.S. 354, 103 S. Ct. 3043, 77 L. Ed. 2d 694 (1983). The Jones Court explained that a higher standard of proof was justifiable for indefinite civil commitments but not required for the indefinite commitment of insanity acquittees because “the proof that [the insanity acquittee] committed a criminal act as a result of mental illness eliminates the risk that he is being committed for mere ‘idiosyncratic behavior.’ ” Id. at 367 (quoting Addington, 441 U.S. at 427); see also Hickey, 722 F.2d at 549 (observing that “the state has a substantial interest in preventing the premature release of persons who have already proved their dangerousness to society”). Thus, both the Wilcox court and the Jones Court determined that the preponderance of the evidence standard for the indefinite commitment of insanity acquittees comported with due process, despite the requirement of a higher standard of proof for lengthy or indefinite civil commitments. As the Court of Appeals observed in the present case, there exists “no persuasive reason to require a higher burden of proof for RCW 10.77.090 than the [Wilcox] [c]ourt concluded was *783constitutionally required under former RCW 10.77.040.” Born, 117 Wn. App. at 67.
¶64 Mootness. The majority contends that the issue of whether Born committed a “violent act” is not moot because there are “potential collateral consequences” to the superior court’s determination. Majority at 763. Specifically, the majority argues that the superior court’s “violent act” determination must be vacated because that finding could be detrimental to Born, were he to be charged with a subsequent misdemeanor. However, the statutory provision on which the majority’s concern rests does not require a finding of a “violent act.” Under RCW 10.77.090(l)(d)(i)(A)(II), an incompetent misdemeanant defendant may be committed for competency restoration if he or she has “been previously found incompetent under this chapter or any equivalent federal or out-of-state statute with regard to an alleged offense involving actual, threatened, or attempted physical harm to a person.” (Emphasis added.) The statute thus provides that, if Born were to commit another misdemeanor and again be found incompetent, the court could order competency restoration based, not on “[a] history... or a pending charge of one or more violent acts,” but on the fact that the prior finding of incompetency under chapter 10.77 RCW had been “with regard to an alleged offense involving . . . threatened . . . physical harm to a person.” Contrary to the majority’s argument, RCW 10.77.090(l)(d)(i)(A)(II) does not say that the prior alleged offense involved a “violent act”; had the legislature chosen to tie RCW 10.77.090(l)(d)(i)(A)(II) to the “violent act” requirements of RCW 10.77.090(l)(d)(i)(A)(I), it could have easily done so.30 In sum, Judge Chow’s unchallenged finding of incompetency was indisputably “with regard to an alleged offense,” unlawful bus conduct, “involving” Born’s “threatened . . . physical harm to a person,” the bus driver *784Fremstad; Judge Chow’s legal conclusion that Born’s behavior met the definition of a “violent act” is irrelevant to RCW 10.77.090(l)(d)(i)(A)(II). Because the application of RCW 10.77.090(l)(d)(i)(A)(II) is not contingent upon the district court’s or superior court’s conclusion of law that Born committed a “violent act,” no basis exists for revisiting that conclusion. The “violent act” determination remains moot.
¶65 Review of the Superior Court’s Denial of the Writ. Having concluded — erringly, in my view — that the clear and convincing standard must be applied and that the superior court’s finding of a “violent act” is not moot, the majority decides that the facts in the incident report “do not clearly and convincingly lead to the inference that Born intended to strike the bus driver.” Majority at 767. I disagree. Consistent with the determinations of both Judge Chow and Judge Hall, I fail to see how Born’s actions could have been viewed as anything other than a threat to strike the bus driver. Indeed, that is exactly what the bus driver expected Born to do.
¶66 As a preliminary matter, I note that the superior court’s denial of Born’s application for a writ of habeas corpus “is subject to review in the same manner as any other trial court decision: whether the findings are supported by substantial evidence and whether those findings support the conclusions of law.” Dorsey v. King County, 51 Wn. App. 664, 668-69, 754 P.2d 1255 (1988) (citing Davis v. Rhay, 68 Wn.2d 496, 498, 413 P.2d 654 (1966)). Where the “findings are founded on disputed, but nevertheless substantial, evidence . . . we are limited by the constitution from substituting our factual conclusions contra to those of the trial court.” Davis, 68 Wn.2d at 498. If, when reviewing the superior court’s action on a habeas corpus petition, this court finds the record before it “inadequate for an appropriate determination ... of the factual issues involved,” the proper course of action is to remand the matter to the trial court for more expansive fact-finding. Scruggs v. Rhay, 70 Wn.2d 755, 763, 425 P.2d 364 (1967).
*785¶67 Even if this court confines its review to the narrative in the police incident report, that account contains substantial evidence to support Judge Hall’s factual determinations that Born “raise [d] his fist” and “intend [ed] the act of striking the driver.” CP at 19. The report states that Born was seated at the front of the bus; that in response to Fremstad’s request to exit the bus, Born “raised his fist and cocked it back as if to hit Fremstad”-, that Born told Fremstad he was not exiting the bus and had to be taken where he wanted to go; and that, when Fremstad repeated the request, Born again “raised his fist and said he was not getting off of the bus.” CP at 8 (emphasis added). In addition to the description of Born’s actions and words, the report records Fremstad’s firsthand perception: he “was concerned that Born would hit him.” Id. That Fremstad exited the bus and called the police is an additional fact supporting Fremstad’s immediate perception of Born’s intentions. The undisputed facts in the incident report constitute substantial evidence that Born cocked his fist twice and “intend [ed] the act of striking the driver.” CP at 19. Those factual findings in turn support Judge Hall’s legal conclusion that Born’s conduct met the statutory definition of a “violent act” — “behavior that... if completed as intended would have resulted in. . . [fatal or] nonfatal injuries.” RCW 10.77.010(21)(a)(ii); see State v. R.H.S., 94 Wn. App. 844, 847, 974 P.2d 1253 (1999) (stating that, “[w]ithout question, any reasonable person knows that punching someone in the face could result in a broken jaw, nose, or teeth, each of which would constitute substantial bodily harm”); see also RCW 10.77.260(l)(c) (providing that, “[i]n determining whether a defendant has committed a violent act the court must. . . [p] resume that the facts underlying the elements, if unrebutted, are sufficient to establish that the defendant committed a violent act”).
¶68 Finally, despite criticizing the sparse record before the superior court, the majority imposes the extraordinary remedy of modifying the superior court’s order without reviewing the entire record that was before the district *786court, requested by the superior court, and forwarded to the Court of Appeals. In the hearing before the superior court, the restriction of the record to the police incident report was plainly an accommodation, a fact the majority ignores. See VRP (Oct. 16, 2001) at 3-7; majority at 768 n.19. No such accommodation has been sought here. Indeed, given that this court has the authority to remand the matter to superior court for further fact-finding, no logical basis exists for this court to ignore the existence of the full record and proceedings before the district court. Scruggs, 70 Wn.2d at 763. The “violent act” determination was made in the first instance at a hearing that Born attended and at which the court reviewed the file and documents, including not only the incident report, but also the psychologist’s report evaluating Born’s competency and future dangerousness. See TR at 3. At a minimum, the forensic evaluation corroborates the bus driver’s perception that Born had “mental issues,” and it provides context for his “concern[ ] that Born would hit him.” CP at 8.
CONCLUSION
¶69 I would hold that the State bears the burden of proving by a preponderance of the evidence the prerequisites for committing a misdemeanant defendant for mental health treatment and competency restoration under RCW 10.77.090(l)(d)(i). The legislative intent to require the preponderance of the evidence standard is discernible from related statutory provisions and was substantiated in the legislature’s direct response to the Court of Appeals decision in this case. The legislature’s endorsement of the preponderance standard is presumptively constitutional, and our prior case law establishes that the preponderance standard adequately protects the due process rights of misdemeanant defendants committed under the statute. As to the issue of Born’s commission of a “violent act,” I would conclude that the issue is moot and does not warrant this court’s review. Were I to reach that issue, I would hold that substantial evidence supported the determination that *787Born’s behavior met the statutory requirements of a “violent act.”
Bridge and Fairhurst, JJ., and Ireland, J. Pro Tern., concur with Owens, J.

 RCW 10.77.090(1)(d)(i)(B). “ ‘Incompetency means a person lacks the capacity to understand the nature of the proceedings against him or her or to assist in his or her own defense as a result of mental disease or defect.” RCW 10.77.010(14).


 RCW 10.77.090(1)(d)(i)(A)(I). RCW 10.77.010(21) defines “[v]iolent act,” in part, as “behavior that. (a)(i) Resulted in; (ii) if completed as intended would have resulted in; or (iii) was threatened to be carried out by a person who had the intent and opportunity to carry out the threat and would have resulted in, homicide, *770nonfatal injuries, or substantial damage to property.” (Emphasis added.) A noncompetent misdemeanant could also be committed for competency restoration if he or she “has ... been previously found incompetent under [chapter 10.77 RCW] or any equivalent federal or out-of-state statute with regard to an alleged offense involving actual, threatened, or attempted physical harm to a person.” RCW 10.77.090(1)(d)(i)(A)(II).


 “B. Misdemeanors. The following actions are prohibited in, on or in relation to all transit properties .... 7. Unreasonably disturbing others by engaging in loud, raucous, unruly, harmful, abusive or harassing behavior.” King County Code 28.96.010(B)(7). King County specifically alleged that Bom had “exhibit[ed] harassing behavior.” Clerk’s Papers at 8.


 Suppl. CP, Forensic Mental Health Evaluation (Oct. 8, 2001) at 5. The majority makes the unsubstantiated claim that “[t]he dissent misrepresents the law and the record.” Majority at 762. To the contrary, beginning in the opening paragraph, the dissent sets forth accurately and in detail the statutory scheme for ordering competency restoration, explicitly quoting the requirement in RCW *77310.77.060(3)(f) that the mandated psychological report must provide “an opinion as to whether the defendant is a substantial danger to other persons, or presents a substantial likelihood of committing criminal acts jeopardizing public safety or security.” Likewise accurate is the above quotation of the psychologist’s opinion. Here, Judge Chow, as required by RCW 10.77.090(1)(a), read the report’s opinion prior to making his determination that Bom was incompetent and, necessarily, before committing Bom for competency restoration based upon an additional finding of a “violent act.” While the majority would prefer that this court ignore the mandatory psychological evaluation, it is a prominent requirement in RCW 10.77.060, and that statute works inextricably with the competency restoration statute, RCW 10.77.090.


 The Court of Appeals held, as the State had already conceded, that the State bore the burden of proof under RCW 10.77.090(1)(d)(i). Born, 117 Wn. App. at 65-66 (citing State v. Wilcox, 92 Wn.2d 610, 612, 600 P.2d 561 (1979)).


 RCW 10.77.090(1)(d)(i) amended RCW 10.77.090(1), which had previously made no provision for the commitment of misdemeanant defendants for competency restoration. Laws op 1998, ch. 297, § 38.


 The legislature expressly responded to the Court of Appeals opinion by adding two clarifying sentences to the definition of “ ‘[v]iolent act’ ” in RCW 10.77.010(21): “As used in this subsection, ‘nonfatal injuries’ means physical pain or injury, illness, or an impairment of physical condition. “Nonfatal injuries’ shall be construed to be consistent with the definition of “bodily injury,’ as defined in RCW 9A.04.110.” See Laws of 2004, ch. 157, § 1 (noting that the Court of Appeals “interpreted the term ‘nonfatal injuries’ in a manner that conflicts with the stated intent of the legislature ... in section 1, chapter 297, Laws of 1998”).


 In Sell v. United States, 539 U.S. 166, 123 S. Ct. 2174, 156 L. Ed. 2d 197 (2003), the United States Supreme Court recognized the important governmental interest in “bringing to trial an individual accused of a serious crime.” Id. at 180. When our legislature responded to the Court of Appeals opinion in the present case, see supra note 27, it likewise acknowledged that Sell "require [d] a determination whether a particular criminal offense [was] ‘serious’ in the context of competency restoration and the state’s duty to protect the public.” Laws or 2004, ch. 157, § 1. Consequently, the legislature enacted RCW 10.77.092, defining “serious offenses.” In addition to defining certain offenses as “serious” per se, see RCW 10.77.092(1), the statute sets forth standards whereby a court may deem other charges “serious” for purposes of competency restoration. See, e.g., RCW 10.77.092(2)(b)(i) (defining as “serious” a charge involving “an allegation . .. that the defendant created a reasonable apprehension of bodily or emotional harm to another”).


 Contrary to the majority’s implication, see majority 759 n.11, the Court of Appeals did not limit its enumeration of the explicit safeguards to those found in RCW 10.77.060, but noted as well the extensive protections afforded in RCW 10.77.020 and RCW 10.77.090. See Born, 117 Wn. App. at 67 & n.20.


 The majority does not explain why the legislature chose not to tie RCW 10.77.090(l)(d)(i)(A)(II) to the statutory definition of “violent act.” See majority at 764 n.16.